UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5147


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSE ASUNCION TORRES, a/k/a Fredy Chon, a/k/a Jose Asuncion
Torres-Bonilla,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.       Thomas David
Schroeder, District Judge. (1:08-cr-00441-TDS-1)


Submitted:   September 21, 2010           Decided:   October 1, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram,
First Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.    Angela Hewlett Miller, Assistant
United   States Attorney, Greensboro,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jose    Asuncion       Torres     pleaded         guilty      to    illegally

reentering      the    United        States        after      having      been       deported

following a conviction for an aggravated felony, in violation of

8 U.S.C. § 1326(a), (b)(2) (2006).                  The district court sentenced

Torres to fifty-seven months of imprisonment and he now appeals.

His counsel has filed a brief pursuant to Anders v. California,

386    U.S.    738    (1967),    questioning            whether     the     sentence     was

unreasonable.        Although Torres was informed of his right to file

a pro se supplemental brief, he has not done so.                                 Finding no

error, we affirm.

              We review a sentence for reasonableness, applying an

abuse of discretion standard.                 Gall v. United States, 552 U.S.

38, 51 (2007); see also United States v. Layton, 564 F.3d 330,

335 (4th Cir.), cert. denied, 130 S. Ct. 290 (2009).                                   In so

doing, we first examine the sentence for “significant procedural

error,”       including     “failing          to        calculate      (or       improperly

calculating) the [g]uidelines range, treating the [g]uidelines

as    mandatory,     failing    to    consider          the   [18   U.S.C.]      §    3553(a)

[(2006)]      factors,     selecting       a        sentence        based    on      clearly

erroneous facts, or failing to adequately explain the chosen

sentence . . . .”         Gall, 128 S. Ct. at 597.                  We then “‘consider

the    substantive       reasonableness            of     the    sentence        imposed.’”

United States v. Evans, 526 F.3d 155, 161 (4th Cir.) (quoting

                                          2
Gall, 552 U.S. at 51), cert. denied, 129 S. Ct. 476 (2008).                                   If

the   sentence      is    within        the    guidelines           range,    we     apply     a

presumption of reasonableness.                  Rita v. United States, 551 U.S.

338, 346-59 (2007) (upholding presumption of reasonableness for

within-guidelines sentence).

            We have thoroughly reviewed the record and conclude

that the sentence is procedurally and substantively reasonable.

The district court properly calculated the advisory guidelines

range, considered the § 3553(a) factors, responded to Torres’

statements at sentencing, and thoroughly explained its chosen

sentence.        See     United    States       v.    Carter,       564   F.3d     325,      330

(4th Cir.    2009)       (district       court        must    conduct        individualized

assessment based on the particular facts of each case, whether

sentence    is     above,    below,       or       within     the    guidelines       range).

Moreover,    Torres       has     failed      to     overcome       the   presumption         of

reasonableness we accord his within-guidelines sentence.                                     See

United States v. Go, 517 F.3d 216, 218 (4th Cir. 2008).

            We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.      Accordingly, we affirm the judgment of the district

court.      This    court       requires       that    counsel       inform     Torres,       in

writing,    of   the     right     to    petition       the    Supreme       Court    of     the

United States for further review.                       If Torres requests that a

petition be filed, but counsel believes that such a petition

                                               3
would be frivolous, then counsel may move in this court for

leave to withdraw from representation.          Counsel’s motion must

state that a copy thereof was served on Torres.                We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid in the decisional process.



                                                                  AFFIRMED




                                    4